TRAURIG LAW LLC
Jeffrey M. Traurig
One University Plaza, Suite 124
Hackensack, New Jersey 07601
Telephone: (646) 974-8650
jtraurig@trauriglaw.com

Counsel for Worldwide Flight Services, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re:                                                       :       Chapter 11
                                                             :
                                             1
AVIANCA HOLDINGS S.A., et al.,                               :       Case No. 20-11133 (MG)
                                                             :
                                                             :       (Jointly Administered)
                                             Debtors.        :
------------------------------------------------------------x



                                   NOTICE OF APPEARANCE
                             AND REQUEST FOR SERVICE OF PAPERS




1
 The Debtors in these chapter 11 cases, and each Debtor’s federal tax identification number (to the extent applicable),
are as follows: Avianca Holdings S.A. (N/A); Aero Transporte de Carga Unión, S.A. de C.V. (N/A); Aeroinversiones
de Honduras, S.A. (N/A); Aerovías del Continente Americano S.A. Avianca (N/A); Airlease Holdings One Ltd. (N/A);
America Central (Canada) Corp. (XX-XXXXXXX); America Central Corp. (XX-XXXXXXX); AV International Holdco S.A.
(N/A); AV International Holdings S.A. (N/A); AV International Investments S.A. (N/A); AV International Ventures
S.A. (N/A); AV Investments One Colombia S.A.S. (N/A); AV Investments Two Colombia S.A.S. (N/A); AV Taca
International Holdco S.A. (N/A); Avianca Costa Rica S.A. (N/A); Avianca Leasing, LLC (XX-XXXXXXX); Avianca, Inc.
(XX-XXXXXXX); Avianca-Ecuador S.A. (N/A); Aviaservicios, S.A. (N/A); Aviateca, S.A. (N/A); Avifreight Holding
Mexico, S.A.P.I. de C.V. (N/A); C.R. Int’l Enterprises, Inc. (XX-XXXXXXX); Grupo Taca Holdings Limited (N/A);
International Trade Marks Agency Inc. (N/A); Inversiones del Caribe, S.A. (N/A); Isleña de Inversiones, S.A. de C.V.
(N/A); Latin Airways Corp. (N/A); Latin Logistics, LLC (XX-XXXXXXX); Nicaraguense de Aviación, Sociedad
Anónima (Nica, S.A.) (N/A); Regional Express Américas S.A.S. (N/A); Ronair N.V. (N/A); Servicio Terrestre, Aereo
y Rampa S.A. (N/A); Servicios Aeroportuarios Integrados SAI S.A.S. (XX-XXXXXXX); Taca de Honduras, S.A. de C.V.
(N/A); Taca de México, S.A. (N/A); Taca International Airlines S.A. (N/A); Taca S.A. (N/A); Tampa Cargo S.A.S.
(N/A); Technical and Training Services, S.A. de C.V. (N/A). The Debtors’ principal offices are located at Avenida
Calle 26 # 59 – 15 Bogotá, Colombia.
       PLEASE TAKE NOTICE that Traurig Law LLC, counsel for Worldwide Flight Services,

Inc. (“WFS”), a creditor and a party in interest herein, hereby appears in the above-captioned

Chapter 11 cases pursuant to section 1109(b) of the Bankruptcy Code and Bankruptcy Rule

9010(b); and such counsel hereby requests, pursuant to Bankruptcy Rules 2002, 3017 and 9007

and sections 342 and 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings

given or filed in these cases be given and served upon the undersigned at the following address:

                                            Jeffrey Traurig
                                        TRAURIG LAW LLC
                                    One University Plaza, Suite 124
                                    Hackensack, New Jersey 07601
                                     Telephone: (646) 974-8650
                                   Email: jtraurig@trauriglaw.com

        PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the Bankruptcy

 Code, the foregoing demand includes not only the notices and papers referred to in the rules

 specified above but also includes, without limitation, any notice, application, complaint, demand,

 motion, petition, plan and disclosure statement, pleading or request, whether formal or informal,

 written or oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex,

 courier service, hand-delivery, electronic mail, internet, or otherwise filed or made with regard to

 the referenced cases and proceedings therein.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and Request

 for Service of Papers nor any subsequent appearance, pleading, claim, or suit is intended or shall

 be deemed to waive WFS’s (i) rights to have final orders in non-core matters entered only after

 de novo review by a higher court; (ii) rights to trial by jury in any proceeding so triable herein or

 in any case, controversy or proceeding related hereto; (iii) rights to have the reference withdrawn

 in any matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims,

 actions, defenses, setoffs, or recoupments to which WFS is or may be entitled to under

                                                    2
agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are reserved.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers does not constitute an agreement to accept service of initial process under Rule

4 of the Federal Rules of Civil Procedure or Bankruptcy Rule 7004, nor shall it result in the

undersigned counsel being deemed the agent of WFS for such purpose.

Dated: June 5, 2020
                                                      Respectfully submitted,

                                                      TRAURIG LAW LLC

                                                       /s/ Jeffrey Traurig
                                                      Jeffrey Traurig
                                                      TRAURIG LAW LLC
                                                      One University Plaza, Suite 124
                                                      Hackensack, New Jersey 07601
                                                      Tel: (646) 974-8650
                                                       Email: jtraurig@trauriglaw.com

                                                      Counsel for Worldwide Flight Services, Inc.




                                                  3
